DETAILED ACTION

This communication is in response to applicant’s Amendment which is filed December 20, 2021.
An amendment to amend the claims 8-10, 19, 23 and 24 has been entered and made of record.

Claims 1-7 and 15-18 has been cancelled.
Claims 8-14 and 19-31 are now pending in the application.
Claims 29-31 are withdrawn. 

Response to Arguments

If and only if all the pending claims 8-14 and 19-28 are allowed, the withdrawn claims 21-29 must be canceled in order to have this application is in condition for allowance.
 
  In view of applicant’s amendment to amend the Specification for the Cross-Reference section, therefore, examiner has withdrawn the objection of the Specification.

  In view of applicant’s amendment to amend the claims 8 and 19 to obviate the 35 U.S.C.  §112 second paragraph rejections, therefore, examiner has withdrawn the rejection under 35 U.S.C §112, second paragraph.        
   
Applicant's arguments with respect to claims 8-14 and 19-31, filed December 20, 2021, have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 12-14, 19-22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Milch et al. (US# 6,356,881) in view of Sirotkin (Pub. No. US 2015/0102928).

Referring to claim 8, Milch et al. disclose a system for managing the use of an appliance (100) (i.e. a laundry machine) (column 1 line 38 to column 2 lines 13; see Figures 1 to 4), the system comprising:
an appliance control device (300) (i.e. a system operator) (column 2 lines 46 to 62; column 6 lines 9 to 27; see Figures 1 and 3) including
an appliance activator for activating an appliance cycle (i.e. a laundry function may be performed on the laundry machine 100 whenever there is a sufficient "point value" balance stored in the point balance register 16 to cover the "point cost" of a requested operation. An initial check to determine whether the balance is near zero is performed prior to detecting the presence of any operational request (step 210) (column 3 lines 11 to 18; see Figures 1 and 2a); 
a user interface (21 or 34) (i.e. input device) for receiving a user request and a payment (i.e. upon request for execution of one or more selected ones of the number of laundry functions available on the laundry machine 100 (step 211), as received through input device 21, function enable component 17 will first determine whether a sufficient point value balance is stored in register 16) (column 3 lines 11 to 18; see Figures 1 and 2a); and
a controller (10) (column 2 lines 63 to column 3 lines 4; see Figure 1) including 
an electronic processor (11) and a memory (12) (i.e. at the heart of the controller 10 is a central processing unit (CPU) 11 and its associated program memory 12. CPU 11 controls (directly or indirectly) all of the functional components in the laundry machine. A point balance , the controller (10) configured to 
receive a request for activation of the appliance from the appliance control device (i.e. based on the input number of points and/or payment amount and replica machine code, replenish code generator 36 generates a replica of the authorization or replenish code for comparison to that generated in the replenish code generator 15 of laundry machine 100 (step 406). This replica of the replenish code is then output to the user via output device 38 (step 408). Preferably the output device is a video display that can be accessed by the point seller or the user/institution. Alternatively, the output device may provide the replica of the valid replenish code to the user or institution through a wireless link or network link, as is well known in the art. As described above, the user/institution can then take the replica of the replenish code issued by the system operator 300 and input the replenish code into laundry machine 100 to replenish the point value balance stored in its point balance register 16 so as to permit the laundry machine 100 to be used further (or to permit transfer of points to or from the machine)) (column 6 lines 55 to column 7 line 5; see Figures 3 and 4);
determine if an amenities balance is above a threshold (i.e. for each of the selected laundry functions, the function enable component 17 will determine the point value cost or retrieve from memory a pre-assigned point value cost associated with the selected function (step 212). Function enable component 17 will use the associated point value cost as a minimum threshold point value balance in determining whether the point balance stored in register 16 is sufficient to permit enablement of that laundry function (step 213) (column 3 lines 33 to 41; see Figure 2a); and
transmit an activation signal to the appliance control device if the amenities balance is above the threshold (i.e. where the point value balance stored in the point balance register 16 at least meets the minimum threshold for a particular function, function enable component 17 will issue an enable signal to that function component (25a . . . 25n) to activate the particular laundry function requested by the user of the laundry machine 100 (step 214)) (column 3 lines 41 to 47; see Figure 2a).
However, Milch et al. did not explicitly disclose a sensor for detecting a status light of an appliance, the status light indicating an operating status of the appliance.
In the same field of endeavor of controlling an appliance, Sirotkin teaches that a sensor (3.1) for detecting a status light of an appliance, the status light indicating an operating status of the appliance (i.e. an optical sensor is placed over the power status LED or other type of light of the appliance to be monitored. In the first exemplary embodiment, the optical sensor (which may be of any type of the several known in the prior art) is affixed, for example taped to the power status LED or other type of light of the device in question. An opaque backing may be applied to ensure that the only light detected by the optical sensor comes from the device power status LED. The optical sensor may further be specialized to detect a particular color of light or identify the color, for example to distinguish between on and off states shown by multi-color LEDs) (page 2 paragraphs 0038, 0041; see Figures 1, 3 and 6) in order to monitoring the power status of the appliances from a remote location.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the optical sensor to place over the power status LED to monitor between on and off states of the appliance taught by Sirotkin in the laundry system of Milch et al. because using the optical sensor to place over 

Referring to Claim 12, Milch et al. in view of Sirotkin disclose the system of Claim 8, Milch et al. disclose further comprising an appliance attendant communicatively coupled to the appliance control device (i.e. through input device 34 a replica of the machine code issued by laundry machine 100 (step 402), together with an amount of payment made toward the purchase or use of laundry machine 100 (step 404) is input to the system operator 300 (i.e. the appliance control device). In the preferred embodiment, input device 34 is a well known keypad entry device which may be used by the seller itself or the user to input some or all of the required information. In the alternative, the input device may receive the input information from the user over a wireless link, a smartcard, an internal or external network, or any other mechanism known in the art) (column 6 lines 42 to 54; see Figures 3 and 4).

	Referring to Claim 13, Milch et al. in view of Sirotkin disclose the system of Claim 8, Milch et al. disclose wherein the appliance control device (300) is configured to control a laundry machine (100) (column 6 lines 28 to 34; see Figures 1 to 4).

	Referring to Claim 14, Milch et al. in view of Sirotkin disclose the system of Claim 8, Milch et al. disclose wherein the user interface (21 or 34) is at least one selected from a group consisting of a magnetic card reader, an RFID reader, and a touchscreen (column 6 lines 48 to 54; see Figures 1 and 4).

a method of managing the use of an appliance, to the extent as claimed with respect to claim 8 above, and the method further including: an interactive online portal connected to the controller, the interactive online portal configured to control the appliance (i.e. input device 34 is a well known keypad entry device which may be used by the seller itself or the user to input some or all of the required information. In the alternative, the input device may receive the input information from the user over a wireless link (i.e. interactive on line portal), a smartcard, an internal or external network, or any other mechanism known in the art) (column 6 lines 48 to 54; see Figures 1 and 3); and activating the appliance (100) (column 7 lines 13 to 29; see Figures 1 and 3).

Referring to Claim 20, Milch et al. in view of Sirotkin disclose the method of Claim 19, Milch et al. disclose further comprising requesting an increase in the amenities balance if the amenities balance is below the threshold (i.e. the point value balance (i.e. the amenities balance) stored in point balance register 16 may be updated or replenished in many ways (i.e. requesting an increase), two of which are described below. The primary manner in which the point value balance is replenished is through the input of authorized replenishment codes, sold to the institution using the machine by the point seller (e.g., the equipment provider). To this end, controller 10 is programmed to perform the following operation (illustrated in FIG. 2b)) (column 4 lines 32 to 40; see Figures 2a and 2b).

Referring to Claim 21, Milch et al. in view of Sirotkin disclose the method of Claim 19, Milch et al. disclose wherein the user interface (21 or 34) is at least one selected from a group consisting of a fob, a magnetic card reader, an RFID reader, a Bluetooth enabled phone and a touchscreen (column 6 lines 48 to 54; see Figures 1 and 4).

Referring to Claim 22, Milch et al. in view of Sirotkin disclose the method of Claim 19, Milch et al. disclose further comprising receiving a request for use of the appliance (i.e. the user/institution can then take the replica of the replenish code issued by the system operator 300 and input the replenish code into laundry machine 100 to replenish the point value balance stored in its point balance register 16 so as to permit the laundry machine 100 to be used further (or to permit transfer of points to or from the machine)) (column 6 lines 55 to column 7 line 5; see Figures 3 and 4);

Referring to Claim 24, Milch et al. in view of Sirotkin disclose the method of Claim 19, Sirotkin discloses further comprising communicating the status of the status light the appliance to the interactive online portal (i.e. the sensor transmits information wirelessly or over wires to an I/O controller which makes the data available to a microprocessor, which is equipped with RAM and persistent data storage. A wireless controller is provided which allows for communication with any number of alert devices placed at user-desired locations (for example near the exit door of a bedroom or other location where an iron or other dangerous appliance is used), and optionally with the internet or other data network, such as a mobile phone data network (wired network connections of course, may be substituted). An example of an alert device is a device having an illuminated sign reading, for example "Device Powered On", where the user may optionally install a custom marquee identifying the particular device, or, for another example, a device having a speaker that produces a pre-recorded sound, such as a voice stating that a particular device is powered on. Optionally, the I/O controller may ) (page 2 paragraph 0038; see Figure 1).

Referring to Claim 25, Milch et al. in view of Sirotkin disclose the method of Claim 24, Sirotkin discloses further comprising accessing the interactive online portal to check the status of the appliance (i.e. transmit power status notifications over a data network or the Internet to a data service or remote device, for example by sending an email message or SMS message; (4) optionally accept user input from an alert device or over a data network or the Internet indicating a requested shutoff of the monitored device; (5) respond to a user shutoff request by deactivating the associated relay and prohibiting power consumption by the monitored appliance or appliance cord; (6) accepting user program input designating particular devices or outlets, and particular output devices and data channels that should be grouped together or routed between for notification purposes; and (7) accepting user program input on the timing, frequency, content, and style of notifications. Optionally, a simpler embodiment may omit the microprocessor and associated components. Ordinary and simple digital logic circuitry of the kind well known in the prior art may be used to achieve one or more alert device activations based on the power status of the monitored appliance or appliance cord) (page 2 paragraph 0040; see Figure 1).

Claims 9, 10 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over  Milch et al. (US# 6,356,881) in view of Sirotkin (Pub. No. US 2015/0102928) as applied to claims 8 and 19, and further in view of Schroeder et al. (US# 7,987,540).


In the same field of endeavor of controlling a laundry machine system, Schroeder et al. teach that wherein the controller is further configured to reserve the appliance for a user (i.e. in enabling users to reserve machines locally or remotely so that they may know that a machine will be available for them to use at a reserved time) (column 4 lines 46 to 49; see Figure 4) in order to convenient for the user to use. 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using a lock-out mode to which enable users to reserve machines locally or remotely so that they may know that a machine will be available for them to use at the reserved time taught by Schroeder et al. in the laundry system of Milch et al. in view of Sirotkin because enabling users to reserve machines locally or remotely so that they may know that a machine will be available for them to use at the reserved time would provide a convenient way for the user to use the appliance when needed.

Referring to claim 10, Milch et al. in view of Sirotkin disclose the system of Claim 8, Schroeder et al. disclose wherein the controller is further configured to send an alert when the appliance is not in use (i.e. a similar machine mode that is useful in the same or different circumstances is referred to herein as a lock-out mode. This mode makes the machine 20 available for use (i.e. when the appliance is not in use) only to members of the public that are able to enter a predetermined unlock code) (column 4 lines 42 to 46).



Referring to claim 27, Milch et al. in view of Sirotkin disclose the method of Claim 19, Schroeder et al. disclose further comprising sending a notification that an appliance is available for activation (i.e. a similar machine mode that is useful in the same or different circumstances is referred to herein as a lock-out mode. This mode makes the machine 20 available for use (i.e. available for activation) only to members of the public that are able to enter a predetermined unlock code) (column 4 lines 42 to 46).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Milch et al. (US# 6,356,881) in view of Sirotkin (Pub. No. US 2015/0102928) as applied to claim 8, and further in view of Luff (US# 8,170,886).

Referring to claim 11, Milch et al. in view of Sirotkin disclose the system of Claim 8, however, Milch et al. in view of Sirotkin did not explicitly disclose further comprising an appliance meter for measuring a utility of the appliance.
In the same field of endeavor of controlling a laundry machine system, Luff teaches that an appliance meter (212) for measuring a utility of the appliance (202) (column 6 lines 2 to 9; column 6 lines 64 to column 7 line 13; see Figures 2 and 3) in order to assist user information about amount the energy consumption.
.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Milch et al. (US# 6,356,881) in view of Sirotkin (Pub. No. US 2015/0102928) as applied to claim 19, and further in view of Urquhart (US# 8,965,781).

Referring to claim 23, Milch et al. in view of Sirotkin disclose the method of Claim 19, however, Milch et al. in view of Sirotkin did not explicitly disclose further comprising the step displaying an amenities balance.
In the same field of endeavor of controlling a laundry machine system, Urquhart teaches that displaying an amenities balance (i.e. an account balance value may be received and displayed on the display 122. A start request may be received and transmitted to the server. The device may start and an updated account balance may be displayed) (column 4 lines 22 to 40; column 8 lines 47-48; see Figure 1) in order to assist the user for operating the appliance.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the display to show the user account balance taught by Urquhart in the laundry system of Milch et al. in view of .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over  Milch et al. (US# 6,356,881) in view of Sirotkin (Pub. No. US 2015/0102928) as applied to claim 19, and further in view of Sloo et al. (US# 9,235,976).

Referring to claim 28, Milch et al. in view of Sirotkin disclose the method of Claim 19, however, Milch et al. in view of Sirotkin did not explicitly disclose further comprising detecting vandalism and sending a notification that vandalism has occurred.
In the same field of endeavor of controlling a monitoring control system, Sloo et al. teach that detecting vandalism and sending a notification that vandalism has occurred (i.e. the conditional occupancy alarm module 3116 may monitor for undesired human presence, such as in a home security scenario, and when an undesired human presence is detected the conditional occupancy alarm module 3116 may command the hazard detector to output an emergency alarm and possible contact a third party, such as 911 for example. In some examples, the occupancy detection disabler 3120 may enable/disable occupancy detection functionality of the hazard detector 3102. The glass Break monitor 3118 may be configured to monitor for the sound of glass breaking in the ambient environment of hazard detector 3102. The glass break monitor 3118 may receive audio via one or more microphones of the hazard detector 3102. The glass break monitor 3118 may be triggered to alert one or more other devices if glass is detected as breaking, possibly signaling a break-in or vandalism. The glass break monitor 3118 may be enabled or disabled depending on the type of location in which the hazard detector 3102 has been 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for adding the detector to detect breaking to signaling the break-in or vandalism to output the emergency alarm to the third party taught by Sloo et al. in the laundry system of Milch et al. in view of Sirotkin because adding the detector to detect breaking to signaling the break-in or vandalism to output the emergency alarm to the third party would protect the appliance from vandalism.

Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Refer to the enclosed PTO-892 for details. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/NAM V NGUYEN/
Primary Examiner, Art Unit 2684